Exhibit 10.9

      North America Reseller Agreement Acknowledgment   (SHORETEL LOGO)
[c11124c1112401.gif]

North America Reseller Agreement Acknowledgment

                 
XETA Technologies
                 
Reseller Name
               
 
               
1814 West Tacoma
                 
Address
               
 
               
Broken Arrow OK 74012
          918-664-8200      
City
  State   Zip   Telephone   Fax

As of the 27th day of September, 2010 (“Effective Date”) the Reseller identified
above (“Reseller”) hereby agrees to the terms and conditions (including those
contained in any exhibits thereto) of the ShoreTel, Inc. (“ShoreTel”) North
America Reseller Agreement (“Reseller Agreement”) posted at
http://partners.shoretel.com/manage/.
Reseller agrees that ShoreTel may amend the terms and conditions of the Reseller
Agreement from time to time and that the terms and conditions applicable to
Reseller and its relationship with ShoreTel and any purchase orders placed by
Reseller at any given time will be those in effect on the web page at such time.
Reseller agrees that Exhibit A hereto shall be incorporated into and made part
of the Reseller Agreement.
Reseller further agrees that by executing this Acknowledgment any existing
reseller contracts between ShoreTel and Reseller are terminated and that this
Reseller Agreement supersedes all previous reseller contracts between ShoreTel
and Reseller.
Reseller certifies that it has read and agreed to the provisions set forth in
this Acknowledgment and to the terms and conditions posted at
http://partners.shoretel.com/manage/ and the undersigned is duly authorized to
sign this Acknowledgment.
Reseller Acknowledgement of Agreement

         
Reseller:
  XETA Technologies      
Signature:
  /s/ Robert B. Wagner
 
   
Print Name:
  Robert B. Wagner    
Title:
  Chief Financial Officer    
Date:
  September 27, 2010    

Effective 10/01/2008 -Confidential and Proprietary-

 

